        Case 3:19-cv-00160 Document 53 Filed on 05/11/20 in TXSD Page 1 of 6


                                          UNITED STATES OF AMERICA
                                        Federal Trade Commission
                                             HEADQUARTERS (HQ)




      Daniel O. Hanks
Bureau of Consumer Protection
   Phone: (202) 326-2472
   Email: dhanks@ftc.gov



                                                                  May 11, 2020

The Hon. Andrew M. Edison, U.S. Magistrate Judge
United States Courthouse
601 Rosenberg Avenue, Seventh Floor
Galveston, TX 77550

RE:       FTC v. iBackPack of Texas, LLC, No. 3:19-cv-00160
          Court’s Authority in Entering Default Judgment

Dear Judge Edison:

       At a telephonic hearing conducted in March, the Court requested that the Federal
Trade Commission (“FTC”) provide additional information concerning the Court’s
authority to enter particular aspects of the proposed order submitted with the FTC’s
motion for default judgment against defendant iBackPack of Texas, LLC.1 Specifically,
the Court sought relevant authority on the following:

           First, whether the Court can appropriately determine the amount of the
            default judgment based on evidence presented through the declaration of
            FTC investigator Kathleen Nolan; and

           Second, whether the Court can appropriately enter, on default judgment,
            the compliance monitoring and recordkeeping provisions sought in the
            FTC’s proposed order.

      For the reasons discussed below, the Court has authority to enter both the
monetary and injunctive relief included in the FTC’s proposed order.




1
    See Dkt. 36-1 (Proposed Order), Dkt. 36 (Plaintiff’s Motion for Default Judgment).

                                                Page 1 of 6
          Case 3:19-cv-00160 Document 53 Filed on 05/11/20 in TXSD Page 2 of 6



A.         The Amount of Judgment Has Been Demonstrated Through
           Appropriate Evidence and Is Not Disputed

       Through its Motion for Default Judgment, the FTC seeks entry of an order against
iBackPack of Texas, LLC, (“iBackPack of Texas”) that includes a monetary judgment in
the amount of $797,520.20. The amount of the judgment was calculated from evidence
presented through the declaration of FTC investigator Kathleen Nolan.

        As a first step, Nolan totaled the amounts that consumers paid to the defendants, as
shown through the campaign pages for each of four crowdfunding campaigns at issue in
this action:2

            $720,965 paid by 4,032 consumers in the “iBackPack” campaign;3

            $76,694 paid by 252 consumers in the “iBackPack 2.0” campaign;4

            $3,644 paid by 33 consumers in the “MOJO” campaign;5 and

            $7,982 paid by 155 consumers in the “POW” campaign.6

       As a second step, Nolan subtracted $11,782.80, the amount that the defendants
provided as refunds to consumers who had contributed to “MOJO” and “POW”
campaigns.7 As explained in Nolan’s declaration, the $11,782.80 figure was reflected in
records provided by defendant Monahan.8

        The calculation presented by the FTC’s motion is correct both substantively and
procedurally. First, as a matter of substantive law, the measure of equitable monetary
relief in FTC consumer protection matters is the defendant’s net revenues: the amount

2
  Dkt. 35 (Plaintiff’s Motion for Summary Judgment), Ex. 1, Declaration of FTC Investigator Kathleen
Nolan (“Nolan Decl.”) ¶ 36. There is no requirement that the evidence used to calculate the judgment
amount be attached to the motion for default judgment. Cf. 10 James Wm. Moore et al., Moore’s Federal
Practice § 55.36 (2020) (“When the court has sufficient information from the existing record to determine
the amount of damages, further inquiry or an evidentiary hearing is unnecessary. The court may fix the
amount of damages and render judgment based on the record.”).
3
    Id. Att. E (“iBackPack” campaign page).
4
    Id. Att. F (“iBackPack 2.0” campaign page).
5
    Id. Att. G (“MOJO” campaign page).
6
    Id. Att. H (“POW” campaign page).
7
 Id. ¶ 36. The defendants made these refunds only after having been contacted by the FTC concerning a
potential law enforcement action against them. Id.
8
    Id.

                                                  Page 2 of 6
      Case 3:19-cv-00160 Document 53 Filed on 05/11/20 in TXSD Page 3 of 6



consumers paid minus refunds. See FTC v. Commerce Planet, Inc., 815 F.3d 593, 603
(9th Cir. 2016); FTC v. Think All Publ’g, L.L.C., No. 07-011, 2008 U.S. Dist. LEXIS
18623, at *6 (E.D. Tex. Mar. 11, 2008); FTC v. Namer, 781 F. Supp. 1136, 1143 (E.D.
La. 1991).

       Second, as a matter of procedure, the Court may rely on a declaration and
supporting evidence to determine a default judgment where the amount is capable of
mathematical computation. E.g., UnitedHealthcare Ins. Co. v. Holley, 724 F. App’x 285,
289 (5th Cir. 2018) (affirming a judgment amount that was supported by an affidavit and
related evidence where the amount could be “made certain by computation”); Leedo
Cabinetry v. James Sales & Distribution, 157 F.3d 410, 414 (5th Cir. 1998) (same); Lohr
v. Gilman, No. 15-1931, 2018 U.S. Dist. LEXIS 201133, at *21 (N.D. Tex. Nov. 28,
2018) (awarding a judgment supported by a declaration calculating the amount from
financial records). Courts have entered default judgments for substantial sums—
including millions of dollars—in FTC actions where, as here, the Commission has
supported the award with an appropriate showing. E.g., FTC v. Student Aid Ctr., Inc.,
No. 16-21843, 2017 U.S. Dist. LEXIS 216841, at *2–3 (S.D. Fla. Nov. 17, 2017)
(entering $35 million default judgment); FTC v. Kutzner, No. 16-999, 2017 U.S. Dist.
LEXIS 214352, at *21 (C.D. Cal. Aug. 28, 2017) (entering $18 million default
judgment); FTC v. Springtech 77376 LLC, No. 12-4631, 2013 U.S. Dist. LEXIS 155929,
at *12 (N.D. Cal. Oct. 25, 2013) (entering $7 million default judgment).

        Although the Nolan declaration and the materials on which it relies are by
themselves a sufficient basis to enter judgment in the amount of $797,520.20, other
considerations provide additional support for the judgment amount. As an unrepresented
entity, iBackPack of Texas was unable to file an answer in this matter, but its sole owner
and chief executive officer, Douglas Monahan, filed an answer in his capacity as an
individual defendant that admitted the approximate amounts taken in each campaign.9 In
addition, Monahan has agreed to a proposed Stipulated Order for Permanent Injunction
and Monetary Judgment that implicitly acknowledges $797,520.20 as the correct
calculation of net revenues.10 These filings demonstrate that there is no factual dispute
concerning the amount of consumer loss in this matter.

       The judgment amount here, in accord with the relevant procedure, has been
calculated in a declaration using evidence sufficient to establish the defendant’s net

9
  Dkt. 1 (Complaint) ¶ 19 (alleging approximately $721,000 raised in the “iBackPack” campaign); id. ¶ 18
(alleging $76,694 raised in the “iBackPack 2.0” campaign); id. ¶ 23 (alleging $3,644 raised in the
“MOJO” campaign); id. ¶ 25 (alleging $7,982 raised in the “POW” campaign); Dkt. 18 (Answer) ¶¶ 19,
18, 23, 25 (admitting the amounts alleged).
10
  Dkt. 52-1 (Proposed Stipulated Order for Permanent Injunction and Monetary Judgment) § III (agreeing
to entry of judgment in the amount of $797,520.20, with the judgment suspended subject to specified
conditions).

                                             Page 3 of 6
      Case 3:19-cv-00160 Document 53 Filed on 05/11/20 in TXSD Page 4 of 6



revenues. Moreover, the amount is not in dispute, as demonstrated both by defendant
Monahan’s Answer and by the proposed Stipulated Order for Permanent Injunction and
Monetary Judgment that he has signed. Accordingly, the Court may appropriately enter
the provisions of the proposed order imposing judgment in the amount of $797,520.20.11

B.      The Recordkeeping and Compliance Provisions of the Proposed Order
        Are Authorized Relief and Appropriate to Prevent Further Violations

      The proposed default judgment order sought by the FTC contains substantive
conduct relief provisions crafted to prevent further law violations by iBackPack of Texas:

         Section I would permanently enjoin iBackPack of Texas from engaging or
          participating in any crowdfunding activities; and

         Section II would enjoin iBackPack of Texas from making, or assisting
          others in making, material misrepresentations in connection with the
          promoting or offering for sale of any good or service.

As discussed in the FTC’s motion for default judgment, both provisions are appropriate
to prevent future violations, and numerous courts in this Circuit have imposed similar
bans and prohibitions.12

       In addition, the proposed order also contains a number of compliance monitoring
and recordkeeping provisions to ensure iBackPack of Texas’s compliance with this
substantive conduct relief:

         Section VI would require that iBackPack of Texas deliver copies of the
          order to its employees, agents, representatives, principals, and managers;

         Section VII would require that iBackPack of Texas inform the FTC of,
          among other things, any changes in its business structure that might affect
          its compliance obligations under the order;

         Section VIII would require iBackPack of Texas to create and maintain
          certain business records; and

11
  If the Court has reservations concerning the amount of the default judgment, it has discretion to conduct
a hearing before entering judgment. Fed. R. Civ. P. 55(b)(2) (“The court may conduct hearings . . .
when, to enter or effectuate judgment, it needs to . . . determine the amount of damages”). It appears,
however, that there would be no factual disputes to resolve at such a hearing.
12
  Dkt. 36 (Plaintiff’s Motion for Default Judgment) at 7–9. Identical conduct provisions are included in
the proposed Stipulated Order for Permanent Injunction and Monetary Judgment that would resolve the
FTC’s claim against defendant Monahan. Dkt. 52-1 §§ I (Ban on Crowdfunding Activities), II
(Prohibition Against Misrepresentations).

                                               Page 4 of 6
      Case 3:19-cv-00160 Document 53 Filed on 05/11/20 in TXSD Page 5 of 6



        Section IX would require iBackPack of Texas to, upon the written request
         of the FTC, submit reports and produce other material in order to monitor
         its compliance.

For the reasons explained below, these provisions are also authorized and appropriate
relief for iBackPack of Texas’s violations.

        The FTC seeks relief against iBackPack of Texas pursuant to Section 13(b) of the
FTC Act, which grants broad permanent injunctive authority to prevent further violations
of the FTC Act. 15 U.S.C. § 53(b) (“[I]n proper cases the Commission may seek, and
after proper proof, the court may issue, a permanent injunction.”); see, e.g., FTC v. Sw.
Sunsites, Inc., 665 F.2d 711, 718 (5th Cir. 1982) (“Section 13(b) carries with it the
authorization for the district court to exercise the full range of equitable remedies
traditionally available to it”). It is “well settled that record-keeping and monitoring
provisions . . . are . . . appropriate to permit the Commission to police the defendants’
compliance with the order” and prevent further violations. FTC v. Capital Choice
Consumer Credit, Inc., No. 02-21050, 2004 U.S. Dist. LEXIS 31476, at *12–13 (S.D.
Fla. May 4, 2004) (internal quotation marks omitted). See, e.g., FTC v. OMICS Group
Inc., 374 F. Supp. 3d 994, 1014 (D. Nev. 2019) (“[T]he FTC’s requested . . . monitoring
provisions are necessary to ensure compliance.”); United States v. Daniel Chapter One,
89 F. Supp. 3d 132, 144 (D.D.C. 2015) (“[C]ourts may order record-keeping and
monitoring to ensure compliance with a permanent injunction.”).

       The provisions set forth in Sections VII through IX are designed to ensure
iBackPack of Texas’s compliance with the terms of the proposed order. Similar
provisions have been imposed by courts of this Circuit in FTC enforcement actions
resolved by settlement or by summary judgment. E.g., United States v. Commercial
Recovery Sys., Inc., No. 15-036 (E.D. Tex. Apr. 18, 2016) (imposing monitoring and
compliance provisions as part of an award of summary judgment); United States v.
Cornerstone Wealth Corp., 549 F. Supp. 2d 811, 821 (N.D. Tex. 2008) (same); FTC v.
IAB Mktg. Assocs., LP, No. 14-458 (N.D. Tex. Oct. 10, 2014) (entering stipulated order
with monitoring and compliance provisions); FTC v. Medical-Billing.Com, Inc., No. 02-
702 (N.D. Tex. Nov. 19, 2003) (same); FTC v. Churchill, No. 00-324 (S.D. Tex. Apr. 20,
2001) (Hittner, J.) (same). And similar provisions are included in the proposed Stipulated
Order for Permanent Injunction and Monetary Judgment that would resolve the FTC’s
claim against defendant Monahan.13

        Such provisions are equally appropriate where FTC enforcement actions are
resolved by default judgment, as a defendant who failed to engage in litigation is no less
likely to again violate the law than one who contested the complaint. Indeed, in

13
 Dkt. 52-1 (Proposed Stipulated Order for Permanent Injunction and Monetary Judgment) §§ VI (Order
Acknowledgments), VII (Compliance Reporting), VIII (Recordkeeping), IX (Compliance Monitoring).

                                           Page 5 of 6
      Case 3:19-cv-00160 Document 53 Filed on 05/11/20 in TXSD Page 6 of 6



circumstances in which some defendants have been found liable through summary
judgement and others through default judgment, the court may enter one order with
provisions—including recordkeeping and compliance provisions—that apply to both the
defaulting and non-defaulting defendants. E.g., FTC v. CD Capital Investments, LLC,
No. 14-1033 (C.D. Cal. Aug. 22, 2016); FTC v. Partners in Health Care Ass’n, Inc.,
No. 14-23109 (S.D. Fla. June 27, 2016).

       The type of compliance monitoring and recordkeeping provisions sought here by
the FTC have been awarded in default judgment orders by courts across the country.
E.g., FTC v. Impetus Enter., Inc., No. 18-1987 (C.D. Cal. Feb. 27, 2020); FTC v.
Pointbreak Media, LLC, No. 18-61017 (S.D. Fla. Apr. 25, 2019); FTC v. Global
Processing Solutions, LLC, No. 17-4192 (N.D. Ga. Sept. 4, 2018); FTC v. EMP Media,
Inc., No. 18-35 (D. Nev. June 15, 2018); FTC v. Sicard, No. 17-1257 (M.D. Fla. Jan. 23,
2018); FTC v. Trothsolutions Inc., No. 17-698 (N.D. Ala. Oct. 17, 2017); FTC v.
Click4Support, LLC, No. 15-5777 (E.D. Penn. Feb. 3, 2017); FTC v. Midway Indus. LLC,
No. 14- 2312 (D. Md. Aug. 31, 2016); FTC v. Sitesearch Corp., No. 14-2750 (D. Ariz.
Dec. 11, 2015); FTC v. American Yellow Browser, Inc., No. 15-2047 (N.D Ill. Nov. 20,
2015). These orders reflect widespread recognition that, without basic tools to permit the
FTC to police defendants’ compliance, the public is likely to suffer additional harm from
further violations.

        The recordkeeping and compliance monitoring provisions included in the
proposed default judgment order are within the scope of relief that the Court is authorized
to provide under the FTC Act. Moreover, they are appropriate to prevent further harm to
the public. For these reasons, the FTC respectfully requests that the Court include them
in its award of default judgment against iBackPack of Texas.

                             *      *      *      *      *

      For the foregoing reasons, the FTC respectfully requests that the Court enter
the FTC’s proposed order against iBackPack of Texas in its entirety, including
monetary judgment in the amount of $797,520.20 and the requested recordkeeping
and compliance monitoring provisions.

                                                 Sincerely,

                                                 /s/ Daniel Hanks, Counsel for Plaintiff

cc:    Douglas Monahan




                                        Page 6 of 6
